 


EXHIBIT 10.1                              































HNI CORPORATION
LONG-TERM PERFORMANCE PLAN












 
 
 

 






As Amended and Restated Effective February 17, 2010
(subject to shareholder approval for certain provisions)

 
 

--------------------------------------------------------------------------------

 


HNI CORPORATION
LONG-TERM PERFORMANCE PLAN
                           


I.           AMENDMENT AND RESTATEMENT
 
1.1           Amendment and Restatement.  HNI Corporation, an Iowa corporation
(the "Corporation"), established this HNI Corporation Long-Term Performance Plan
(the "Plan) effective February 14, 2000.  The Corporation has amended and
restated the Plan from time to time, most recently effective January 1,
2005.  The Corporation hereby again amends and restates the Plan, effective
February 17, 2010 (the "Restatement Date"), to accomplish certain changes in its
form and operation.  Certain changes made to the Plan pursuant to this
restatement are subject to shareholder approval, as described in Section 1.3.
 
1.2           Purpose.  The purpose of the Plan is to promote the attainment of
the Corporation's performance goals by providing incentive compensation for
certain designated key executives and employees of the Corporation and its
Subsidiaries.
 
1.3           Application of the Plan.   The terms of the Plan, as amended and
restated herein, apply to Performance Awards for Performance Periods beginning
on or after the Restatement Date.  Notwithstanding the foregoing, certain
changes made to the Plan by this restatement are subject to, and dependent upon,
shareholder approval.  These changes are those made to the definition of
"Performance Measures," as described in Section 2.1(m) and to the dollar limit
set forth in Section 4.1 (from $3,000,000 to $5,000,000).  The changes to the
definition of "Performance Measures" shall not apply until the shareholders of
the Corporation approve these changes at their first annual meeting that occurs
after the Restatement Date.  Prior to that date, or if the shareholders do not
to approve the changes, the terms of the Plan defining Performance Measures, as
in effect prior to the Restatement Date, shall continue to apply.  If the
shareholders of the Corporation do not approve the increase in the dollar limit,
then the $3,000,000 dollar limit shall continue to apply.
 
II.           DEFINITIONS, GENDER AND NUMBER


2.1           Definitions.  Whenever used in the Plan, the following terms shall
have the meaning set forth below and, when the defined meaning is intended, the
term is capitalized:
 
(a)             "Award" means an incentive award granted under the Plan pursuant
to Article 4.


(b)             "Board" means the Board of Directors of the Corporation.


(c)             "Change in Control" means:


(i)           the acquisition by any individual, entity or group (with the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
 

 
1 

--------------------------------------------------------------------------------

 

                                the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the "Outstanding Corporation Voting Securities");
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control:  (I) any acquisition
directly from the Corporation; (II) any acquisition by the Corporation; (III)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation;
or (IV) any acquisition by any corporation pursuant to a transaction which
complies with clauses (A), (B) and (C) of subsection (iii) of this paragraph; or
 
(ii)           individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease during a 12-month period for any reason to constitute a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Corporation's shareholders, was approved by a vote of a majority
of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(iii)           consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Corporation (a "Business Combination"), in each case, unless, following such
Business Combination:  (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Corporation Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, 50% or more of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Corporation Voting Securities; (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Corporation or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination; and (C) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board

 
2 

--------------------------------------------------------------------------------

 

at the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination, if such change in the members of
the Board was not indorsed by a majority of the members of the Incumbent Board.


(d)             "Chief Executive Officer" means the Chief Executive Officer of
the Corporation.


(e)             "Chief Financial Officer" means the Chief Financial Officer of
the Corporation.


(f)             "Code" means the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder.


(g)             "Committee" means the Committee designated by the Board,
consisting of two or more members of the Board, each of whom shall be:  (i) a
"non-employee director" within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934; and (ii) an "outside director" within the meaning of
Section 162(m) of the Code.


(h)             "Corporation" means HNI Corporation, an Iowa corporation.


(i)             "Disability or Disabled," with respect to a Participant, means
that the Participant satisfies the requirements to receive long-term disability
benefits under the Corporation-sponsored group long-term disability plan in
which the Participant participates without regard to any waiting periods, or
that the Participant has been determined by the Social Security Administration
to be eligible to receive Social Security disability benefits.  A Participant
shall not be considered to be Disabled unless the Participant furnishes proof of
the Disability to the Corporation in such form and manner as the Corporation may
require.


(j)             "Earned Performance Award" means the Award, if any, payable to a
Participant at the end of the Performance Period.


(k)             "162(m) Employee,"  for a Performance Period, means a "covered
employee" of the Corporation within the meaning of Section 162(m)(3), or any
subsequent authority, for the Performance Period, or any individual whom the
Committee in its judgment determines is likely to be a "covered employee" for
the Performance Period.


(l)             "Fiscal Year" means the Corporation's fiscal year.


(m)             "Operating Unit" means either: (i) the Corporation as a whole;
(ii) an individual Subsidiary, division, store, or other business unit of the
Corporation; or (iii) a grouping of business units that employs the individuals
that have been approved to participate in the Plan by the Board.


(n)             "Participant," for any Performance Period, means a person who is
designated by the Board to receive benefits under the Plan for such Performance
Period who is at

 
3 

--------------------------------------------------------------------------------

 

the time an officer, executive, or other employee of the Corporation or any one
or more of its Subsidiaries, or who has agreed to commence serving in any such
capacity.


(o)             "Performance Measure" "Performance Measure" means performance
goals or goals established for the Operating Unit, division or other business
unit of an Operating Unit, or any of them, for each Performance Period, in each
case as established pursuant to Section 5.  A Performance Measure may take into
account such criteria as the Board determines to be appropriate.


Notwithstanding the preceding sentence, in the case of a 162(m) Employee, the
Performance Measure shall be based exclusively on one or more of the following
corporate-wide or Subsidiary, division, or Operating Unit financial
measures:  (1) pre-tax profit or after-tax gross profit; (2) operating income;
(3) operating profit; (4) earnings before interest, taxes, depreciation and
amortization; (5) income before taxes; (6) net income; (7) revenue; (8) cash
flow; (9) return on invested capital; (10) return on net assets; (11) pre-tax or
after tax profit margin;  (12) pre-tax or after-tax profit growth; (13) revenue
growth; (14) stock price; and (15) economic profit.  In the sole discretion of
the Committee, the Committee may amend or adjust the Performance Measures or
other terms and conditions of an outstanding Award in recognition of unusual or
nonrecurring events affecting the Corporation or its financial statements or
changes in law or accounting principles.  Each goal described above may be
expressed on an absolute or relative basis, may be based on or otherwise employ
comparisons based on current internal targets, the past performance of the
Corporation (including the performance of one or more Subsidiaries, divisions,
or Operating Units) or the past or current performance of other companies, and
in the case of earnings-based measures, may use or employ comparisons relating
to capital (including, but limited to, the cost of capital), shareholders'
equity and/or shares outstanding, or to assets or net assets.


(p)           "Performance Period" means a period of two or more consecutive
Fiscal Years, as determined by the Board, commencing on the first day of a
Fiscal Year or other period as selected by the Board.


(q)           "Restatement Date" means February 17, 2010.


(r)           "Retirement" means the Participant's termination of employment
with the Corporation and its Subsidiaries after the attainment of age 65, or age
55 with ten years of service with the Corporation or a Subsidiary, provided,
however, that the Chief Executive Officer, in his or her discretion, may waive
or reduce the ten-year service requirement with respect to a
Participant.  Notwithstanding the preceding sentence, only the Committee has
discretion to waive or reduce the ten-year service requirement with respect to
the Chief Executive Officer.


(s)           "Stock Plan" means the HNI Corporation 2007 Stock-Based
Compensation Plan.

 
4 

--------------------------------------------------------------------------------

 

(t)           "Target Performance Award" means the dollar Award established for
a Participant if the Performance Measure applicable to the Participant is
achieved.


(u)           "Subsidiary" means any corporation, joint venture, partnership,
limited liability company, unincorporated association or other entity in which
the Corporation has a direct or indirect ownership or other equity interest and
directly or indirectly owns or controls 50 percent or more of the total combined
voting or other decision-making power.


2.2           Gender and Number.  Except as otherwise indicated by context,
masculine terminology used herein also includes the feminine and neuter, and
terms used in the singular may also include the plural.


III.           ELIGIBILITY AND PARTICIPATION
 
3.1           Eligibility.  Except as otherwise provided in this Section 3, an
employee of the Corporation or one of its Subsidiaries will become a Participant
for a particular Performance Period to the extent designated by the Board, or by
the Chief Executive Officer if the Board delegates such authority to the Chief
Executive Officer.


3.2           Participation.  The Corporation will:  (i) notify each eligible
employee who has been selected to participate in the Plan that he or she is a
Participant under the Plan for such Performance Period; and (ii) communicate in
writing to each Participant the Target Performance Award granted to the
Participant pursuant to Article 4 and the Performance Measure applicable to such
Participant for such Performance Period pursuant to Article 5.


3.3           Participation After Commencement of Performance Period.  An
employee who first becomes eligible to participate after the beginning of a
particular Performance Period will become a Participant for such Performance
Period only in accordance with this Section 3.2.  The Board, or the Chief
Executive Officer if the Board delegates such authority to the Chief Executive
Officer, may allow participation for a portion of such Performance Period for
such employee on such terms and conditions as the Board (or the Chief Executive
Officer) may determine.


3.4           Missing Persons.  Each Participant eligible to receive an Award
shall be obligated to keep the Corporation informed of his or her current
address until the Award has been paid to him or her.  If, after having made
reasonable efforts to do so, the Corporation is unable to locate the Participant
for purposes of making a distribution, the Award will be forfeited.  If the
missing Participant is located after the date of the forfeiture, the Award will
not be reinstated.


IV.           AWARDS
 
4.1           Earned Performance Award.  Each eligible Participant may earn an
Earned Performance Award as hereinafter provided.  The performance of the
Operating Unit during a particular Performance Period will be measured using the
Performance Measure established for that Performance Period by the Board in
accordance with Section 5.  In the event such

 
5 

--------------------------------------------------------------------------------

 

performance for such Performance Period is below the minimum Performance Measure
established therefore, no Earned Performance Award will be paid to Participants
in respect thereof.  In no event shall an Earned Performance Award exceed
$5,000,000.


4.2           Target Performance Award. Each Participant shall be assigned a
Target Performance Award at the beginning of the Performance Period, as
determined by the Board.  The Target Performance Award will be expressed as a
percentage of the Participant's base pay at the time the Target Performance
Award is assigned.  The actual award payable to a Participant at the end of the
Performance Period will be determined by applying the percentage achievement of
the Performance Measure and multiplying that result against the Target
Performance Award to determine the Earned Performance Award.


4.3           Other Awards.  In addition to Awards conditioned on satisfaction
of the Performance Measures described in Section 2(o), the Committee may from
time to time in its discretion grant Awards under the Plan conditioned on
satisfaction of other criteria, such as remaining employed by the Corporation on
a continuous basis through the end of a Performance Period.  With respect to
these Awards (and only with respect to these Awards), the term "Performance
Measure" shall include such criteria, notwithstanding anything in Section 2(o)
to the contrary.  Any such Award shall be governed by the terms of the Plan (as
modified herein) and any agreement provided to the Participant in connection
with the Award.


V.           PERFORMANCE MEASURES
 
           5.1           Performance Measures.  The Board will approve for each
Performance Period the applicable Performance Measure.  Such Performance Measure
may be adjusted during a Performance Period to prevent dilution or enlargement
of an Award as a result of extraordinary events or circumstances as determined
by the Board or to exclude the effects of extraordinary, unusual or nonrecurring
events, changes in accounting principles, discontinued operations, acquisitions,
divestitures and material restructuring charges.


           5.2           162(m) Employees.  Notwithstanding anything in the Plan
to the contrary, except for Awards granted pursuant to Section 4.3, in the case
of a Participant who is a 162(m) Employee, a Performance Measure must be
pre-established by the Committee, must be objective, and must state, in terms of
an objective formula or standard, the method for computing the amount of
compensation payable if the Performance Measure is attained.  A Performance
Measure is considered "pre-established" for purposes of this paragraph if it is
established in writing by the Committee no later than 90 days after the
commencement of a Performance Period, provided that the outcome is substantially
uncertain at the time the Committee actually establishes the Performance
Measure.  However, in no event will a Performance Measure be considered to be
pre-established if it is established after 25 percent of a Performance Period
has elapsed.  A Performance Measure is considered "objective" if a third party
having knowledge of the relevant facts could determine whether the Performance
Measure is met.  A formula or standard is considered "objective" if a third
party having knowledge of the relevant performance results could calculate the
amount to be paid to the Participant.  No Award to a 162(m) Employee shall be
paid unless and until the Committee has certified that the Performance Measures
for the Performance Period have been satisfied.

 
6 

--------------------------------------------------------------------------------

 
VI.           PAYMENT OF AWARDS


6.1           Time and Form of Payment.  Subject to Sections 8 and 9, the value
of the Earned Performance Award with respect to a Performance Period will be
paid on the first day of the Corporation's March fiscal month following the end
of the Performance Period, provided the Participant is employed by the Operating
Unit as of the last day of such Performance Period.  Payment of the Earned
Performance Award shall be made in the form of cash or shares of Incentive Stock
granted by the Board under the Stock Plan, as determined by the Board in its
discretion.   The number of shares of Incentive Stock to be paid shall be
determined by dividing the cash amount of the Award (or, portion thereof) by the
Fair Market Value (as determined pursuant to the Stock Plan) of a share of the
Corporation's common stock on the date the Award is paid.


The Board may reduce the amount of, or completely eliminate, an Earned
Performance Award otherwise payable to a Participant for a Performance Period if
the Board determines that due to the Participant's performance or behavior
during or immediately following such Performance Period the Participant should
not be entitled to the Earned Performance Award.


6.2           Special Rules for Chief Executive Officer and Chief Financial
Officer.  All Earned Performance Awards payable to the Chief Executive Officer
and Chief Financial Officer under the Plan are subject to forfeiture as provided
in Section 304 of the Sarbanes-Oxley Act of 2002, and the implementing rules and
regulations.


VII.           TERMINATION OF EMPLOYMENT
 
7.1           Termination Due to Death, Disability or Retirement.  If a
Participant terminates employment with the Corporation and its Subsidiaries due
to death, Disability or Retirement occurring before the last day of a
Performance Period, the Participant's Earned Performance Award, if any, will be
paid on the first day the Corporation's March fiscal month following the end of
the Performance Period, and the value of such Award shall be equal to the
product of:  (i) the Earned Performance Award the Participant would have
received had the Participant remained employed through the end of the
Performance Period; multiplied by (ii) a fraction, the numerator of which is the
number of months in the Performance Period that occurred prior to such
termination of employment, and the denominator of which is the total number of
months in such Performance Period.  For these purposes, a Participant will be
credited with a month during a Performance Period only if he or she is employed
for at least 15 days during the month.


7.2           Termination Other than Due to Death, Disability or
Retirement.  Except as provided in Section 8, if a Participant's employment with
the Corporation and its Subsidiaries terminates for any reason other than death,
Disability or Retirement before the last day of a Performance Period, the
Participant will not be entitled to any payment or Award under the Plan unless
otherwise determined by the Board.

 
7 

--------------------------------------------------------------------------------

 
VIII.           CHANGE IN CONTROL
 
In connection with a Change in Control, the value of each Target Performance
Award shall be determined by the Board prior to the effective date of the Change
in Control, and each Participant's Target Performance Award will become payable
without proration within 30 days after such date.


IX.           SALE OF OPERATING UNIT
 
9.1           Sale of Subsidiary.  Except as provided in Article 8, in the event
of a Change in Control of a Subsidiary (determined by applying the "Change in
Control" definition set forth in Section 2.1(c) substituting the Subsidiary for
the Corporation) with respect to each Participant employed by such Subsidiary on
the date of the Change in Control, the value of each Award shall be determined
as of the date of the Change in Control by the Board based on the percentage of
the Performance Measure completed as of the date of the Change in Control, the
number of months of the Performance Period completed at the date of the Change
in Control, the actual purchase price of the Subsidiary and such other factors
as the Board deems relevant in light of the circumstances of the sale.  Payments
pursuant to this Section 9 shall be made 60 days after the date of the Change in
Control.  For these purposes, a month will be considered to have been completed
at the time of the Change in Control only if the Change in Control occurs later
than the 14th day of the month.


9.2           Sale of Other Operating Unit.  Except as provided in Article 8, in
the event of the sale of all or substantially all of the assets of an Operating
Unit that is not a Subsidiary, with respect to each Participant employed by such
Operating Unit on the date of the sale and who has a "separation from service"
with the Corporation due to such sale, the value of each Award shall be
determined as of the date of the sale by the Board based on the percentage of
the Performance Measure completed as of the date of the sale, the number of
months of the Performance Period completed at the date of the sale, the actual
purchase price of the Operating Unit and such other factors as the Board deems
relevant in light of the circumstances of the sale.  Payments pursuant to this
Section 9.2 shall be made 60 days after the date of the separation from service,
except if the Participant is a specified employee, in which case distribution
will be made on the date immediately following the six-month anniversary of the
separation from service.  For these purposes, a month will be considered to have
been completed at the time of the sale only if the sale occurs later than the
14th day of the month; "separation from service" shall mean the Participant's
separation from service with the Corporation and all of its affiliates, within
the meaning of Section 409A(a)(2)(A)(i) of the Code and the regulations
thereunder; and "specified employee" shall have the meaning set forth in the HNI
Corporation Executive Deferred Compensation Plan.


X.           TRANSFERS AND CHANGE IN RESPONSIBILITIES
 
If a Participant's responsibilities materially change or the Participant is
transferred during a Performance Period to another Operating Unit or to a
position that is not designated or eligible to participate in the Plan, the
Corporation may, as determined by the Board, either:  (a) continue

 
8 

--------------------------------------------------------------------------------

 

the Participant's participation in the Plan and establish a new Target
Performance Award and Performance Measure for the Participant with respect to
his or her new position; or (b) terminate the Participant's participation in the
Plan and, as of the date of such change or transfer, prorate the Participant's
Target Performance Award on the basis of the ratio of the number of months of
the Participant's participation during the Performance Period to which such
Target Performance Award relates to the aggregate number of months in such
Performance Period.  For these purposes, a Participant will be considered to
have participated for a month during a Performance Period only if he or she
participated for at least 15 days during the month.  If the Participant's
participation in the Plan is not terminated pursuant to (b), above, then the
Participant's Earned Performance Award will be prorated on the basis of the
number of months of service by the Participant at each Operating Unit during the
Performance Period.  For these purposes, a Participant will be credited with a
month of service at an Operating Unit only if he or she was employed by the
Operating Unit for at least 15 days during the month.   Notwithstanding any
provision of the Plan to the contrary, no such change or transfer shall change
the time or form of payment of the Earned Performance Award.


XI.           ADMINISTRATION
 
           11.1           Administration.  The Plan shall be administered by the
Board.  In addition to the other powers granted under the Plan, the Board shall
have all powers necessary to administer the Plan, including, without limitation,
powers:


(a)           to interpret the provisions of the Plan; and


(b)           to establish rules for the administration of the Plan and to
prescribe any forms required to administer the Plan.


11.2           Actions of the Board.  The Board has total and complete
discretionary authority to determine conclusively for all parties all questions
arising in the administration of the Plan, to interpret and construe the terms
of the Plan, and to determine all questions of eligibility and status of
employees and Participants under the Plan and their interests. All
determinations, interpretations, rules and decisions of the Board including
those made or established by any person or entity to whom the Board has
delegated duties, responsibilities or authority (if made or established pursuant
to such delegation), are conclusive and binding upon all persons having or
claiming to have any interest or right under the Plan.
 
11.3           Delegation.  The Board or any officer or other employee of the
Corporation designated by the Board, shall have the power to delegate specific
duties and responsibilities to officers or other employees of the Corporation or
other individuals or entities.  Any delegation may be rescinded by the Board at
any time.  Each person or entity to whom a duty or responsibility has been
delegated shall be responsible for the exercise of such duty or responsibility
and shall not be responsible for any act or failure to act of any other person
or entity.


11.4           Expenses.  Each Operating Unit shall reimburse the Corporation
for the amount of the Award that is awarded and paid to Participants for
services to such Operating Unit, as determined by the Board.
 

 
9 

--------------------------------------------------------------------------------

 
11.5           Indemnification and Exculpation.  The agents, officers,
directors, and employees of the Corporation and its Subsidiaries  shall be
indemnified and held harmless by the Corporation against and from any and all
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by them in connection with or resulting from any claim, action, suit,
or proceeding to which they may be a party or in which they may be involved by
reason of any action taken or failure to act under the Plan and against and from
any and all amounts paid by them in settlement (with the Corporation's written
approval) or paid by them in satisfaction of a judgment in any such action, suit
or proceeding.  The foregoing provision shall not be applicable to any person if
the loss, cost, liability, or expense is due to such person's gross negligence
or willful misconduct.
 
11.6           Powers of Committee.  The Board may delegate all or any part of
its power and authority under the Plan to the Committee.  Notwithstanding
anything in the Plan to the contrary, however, except for Awards granted
pursuant to Section 4.3, in the case of any 162(m) Employee, the Committee shall
have sole and exclusive authority to:  (a) establish the Performance Measures
for such employee; (b) determine and certify the achievement of the Performance
Measures for such employee, and (iii) make any other discretionary decision
affecting such employee.  Except for Awards granted pursuant to Section 4.3, the
administration of all aspects of the Plan applicable to Awards to 162(m)
Employees is intended to comply with the exception under Section 162(m) of Code,
as amended, for qualified performance-based compensation and shall be construed,
applied and administered accordingly.
 
XII.           AMENDMENT AND TERMINATION


The Plan may be amended or terminated from time to time by the Board.   In the
event the Plan is terminated before the last day of a Performance Period, the
Earned Performance Award otherwise payable for such Performance Period will be
prorated on the basis of the ratio of the number of months in such Performance
Period prior to such termination to the aggregate number of months in such
Performance Period and will be paid only after the end of such Performance
Period, which will be deemed to continue until the expiration thereof as if the
Plan had not been terminated.  For these purposes, a month will be considered to
have been completed at the time of the amendment or termination only if the
amendment or termination is effective later than the 14th day of the month.


The Plan will be terminated in the event the shareholders of the Corporation
approve a complete liquidation or dissolution of the Corporation that will be
taxed under Section 331 of the Code.  In such case, the value of each Target
Performance Award shall be determined by the Board prior to the effective date
of the dissolution, and each Participant's Target Performance Award will become
payable upon such dissolution.
 
XIII.           WITHHOLDING


           The Corporation may take such action as it deems appropriate to
withhold or collect from a Participant the applicable federal, state, local or
foreign payroll, withholding, income or

 
10 

--------------------------------------------------------------------------------

 

other taxes that are required to be withheld or collected by the Corporation or
Subsidiary upon the payment of an Award.  The Corporation may withhold shares of
Incentive Stock paid pursuant to Article 6 having a Fair Market Value equal to
the amount necessary to satisfy the Corporation's or Subsidiary's minimum
statutory withholding requirements upon the payment of an Award from Incentive
Stock that otherwise would have been delivered to a Participant.  The
Corporation may, subject to any terms and conditions that the Board or Committee
may adopt, permit a Participant to elect to pay all or a portion of the minimum
statutory income withholding taxes by:  (a) having the Corporation withhold
shares of Incentive Stock otherwise to be delivered upon the payment of an Award
with a Fair Market Value equal to the amount of such taxes, or (b) paying
cash.  Any such election must be made on or before the date that the amount of
tax to be withheld is determined.  For purposes hereof, "Fair Market Value"
shall have the same meaning as in the Stock Plan.
 
XIV.           MISCELLANEOUS
 
14.1           No Rights to Awards.  No employee, Participant or other person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of employees, Participants or holders or
beneficiaries of Awards under the Plan.  The terms and conditions of Awards need
not be the same with respect to any Participant or with respect to different
Participants.
 
14.2           Rights as Stockholder.  No person shall have any right as a
stockholder of the Corporation with respect to any Shares or other equity
security of the Corporation which is granted pursuant to an Award hereunder
unless and until such person becomes a stockholder of record with respect to
such shares or equity security.
 
14.3           Governing Law.  The Plan, each Award hereunder, and all
determinations made and actions taken pursuant thereto, to the extent not
otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Iowa and construed in accordance therewith
without giving effect to principles of conflicts of laws.  Notwithstanding
anything in the Plan to the contrary, the Plan is intended to comply with, or to
fit within an exception under, Sections 409A of the Code and the regulations and
other guidance of general applicability thereunder, and shall at all times be
interpreted in accordance with such intent.  Any provision of the Plan to the
contrary herein is without effect.
 
14.4           No Limit on Compensation Plans or Arrangements.  Nothing
contained in the Plan shall prevent the Corporation of a Subsidiary from
adopting or continuing in effect other or additional compensation plans or
arrangements.
 
14.5           No Right to Employment.  The grant of an Award shall not be
construed as giving a Participant the right to be retained as an employee of the
Corporation or any Subsidiary, nor will it affect in any way the right of the
Corporation or a Subsidiary to terminate a Participant's employment at any time,
with or without cause.  In addition, the Corporation or a Subsidiary may at any
time dismiss a Participant from employment free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan.
 

 
11 

--------------------------------------------------------------------------------

 

14.6           Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Board, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Board, materially altering the purpose or intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction or
Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
 
14.7           No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Corporation or any Subsidiary and a
Participant or any other person.  To the extent that any person acquires a right
to receive payments from the Corporation or a Subsidiary pursuant to an Award,
such right shall be no greater than the right of any unsecured general creditor
of the Corporation or the Subsidiary.


14.8           Securities Matters.  The Corporation shall not be required to
deliver any Incentive Stock until the requirements of any federal or state
securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Corporation to be applicable
are satisfied.
 
14.9           No Fractional Shares.  No fractional shares of Stock shall be
issued or delivered pursuant to the Plan.  Any fractional share otherwise
payable under the Plan shall be settled in the form of cash.
 
14.10           Headings.  Headings are given to the Articles, Sections and
Subsections of the Plan solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof.


14.11           Nontransferability.  No Award or other benefit payable at any
time under the Plan will be subject in any manner to alienation, sale, transfer,
assignment, pledge, levy, attachment, or encumbrance of any kind.


14.12           No Other Agreements.  The terms and conditions set forth herein
constitute the entire understanding of the Corporation, the Subsidiaries and the
Participants with respect to the matters addressed herein.
 
14.13           Incapacity.  In the event that any Participant is unable to care
for his or her affairs because of illness or accident, any payment due may be
paid to the Participant's spouse, parent, brother, sister, adult child or other
person deemed by the Corporation to have incurred expenses for the care of the
Participant, unless a duly qualified guardian or other legal representative has
been appointed.
 
14.14           Release.  Any payment of benefits to or for the benefit of a
Participant that is made in good faith by the Corporation in accordance with the
Corporation's interpretation of its obligations hereunder, shall be in full
satisfaction of all claims against the Corporation and all Subsidiaries for
benefits under the Plan to the extent of such payment.
 

 
12 

--------------------------------------------------------------------------------

 
14.15           Notices.  Any notice permitted or required under the Plan shall
be in writing and shall be hand-delivered or sent, postage prepaid, by first
class mail, or by certified or registered mail with return receipt requested, to
the Committee, if to the Corporation, or to the address last shown on the
records of the Corporation, if to a Participant.  Any such notice shall be
effective as of the date of hand-delivery or mailing.
 
14.16           Successors.  All obligations of the Corporation under the Plan
shall be binding upon and inure to the benefit of any successor to the
Corporation, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and or assets of the Corporation.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
